Case 1:18-cv-10340-AT Document 2 Filed 11/08/18 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
MARISOL SEDA LOURIDO CHARTER COMMUNICATIONS, LLC
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Schwartz Perry & Heller, LLP
3 Park Avenue, 27th Floor, New York, NY 10016
(212) 889-6565

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

FLSA, 29 U.S.C. §207; NY Labor Law §198; New York Cty Human Rights Law §8-107(1)(a)

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[v]Yes[_]

If yes, was this case Vol.[_] Invol. [|] Dismissed. No[_] Yes [_] Ifyes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No | Yes LC]
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
{ 1367 HEALTHCARE/ a6 FALSECLAIMS
[ ] 110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } 625 DRUG RELATED [ 1422 APPEAL i
[]120 MARINE [ 1315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY ge i7yRE OF PROPERTY 28 USC 158 [1876 QUITAM
[ ] 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 24 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ 1140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1) 600 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ 1150 RECOVERY OF ___[ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ] 450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —__[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ 1151 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ ]152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD : ORGANIZATION ACT
DEFAULTED [ 1350 MOTOR VEHICLE [ 1371 TRUTH IN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF —_[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff) [ ] 850 SECURITIES/
OF VETERAN'S —— [ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ] 385 PROPERTY DAMAGE __[X] 710 FAIR LABOR [ ] 863 DIWC/DIWW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XVI
SUITS [ ] 720 LABOR/MGMT [ ] 865 RSI (405(g))
[ ] 190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ] 463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ ] 195 CONTRACT [ ] 510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ] 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | eave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ] 530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ ] 893 ENVIRONMENTAL
[ ] 535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
eee SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY jakarta 6 [ ] 896 ARBITRATION
IMMIGRATION
[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS l Hetil OR
CONDEMNATION — [ ] 443 HOUSING/ [ ]462 NATURALIZATION OF AGENCY DECISION
[ ]220 FORECLOSURE ACCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGEN
{ ]230 RENT LEASE & [ ]445 AMERICANS WITH [ ]555 PRISON CONDITION ___[ ] 465 OTHER IMMIGRATION [ ] 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - { ] 860 CIVIL DETAINEE ACTIONS STATE STATUTES
[ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
{ 1245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ ] 290 ALL OTHER [ ] 448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

[| CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: El Yes LNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form |IH-32).
Case 1:18-cv-10340-AT Document 2 Filed 11/08/18 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1. Original [_]2 Removed from [_]3 Remanded [_]4 Reinstatedor  [_] 5 Transferred from []6 iostien C17 ‘ei
Proceedin tat ify Distr
ing State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
LE] a. all parties represented Court

[_] 8 Multidistrict Litigation (Direct File)
C] b. At least one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[]1 U.S. PLAINTIFF [[]2 U.S. DEFENDANT 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 [11 CITIZEN OR SUBJECT OF A [13013 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION [16 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Bergen County, NJ

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
New York County

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [-] WHITE PLAINS MANHATTAN

4 |
DATE 44/07/18 ERY _ (Uh ar REcoRE ADMITTED TO PRACTICE IN THIS DISTRICT

[ ] NO

[x] YES (DATE ADMITTED Mo.11 yr.2012_)
RECEIPT # Attorney Bar Code # 4004
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
